Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 6 December 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St. Petersburg Decbr. 6 1814

My troubles will never end till you return and I really if it does not soon happen I shall be tempted to decamp from here whether you like it or no you will tell me that I am again in a fit of low spirits it is very true I am suffering bitterly at the baseness of the World who take every possible advantage of my unprotected situation I have just paid Mr Krehmer for the two Months rent and he has kindly made my rent three thousand R though in part of the House the rain is pouring on my head—
I have hear’d of an appartment in the Street which I shall go and see immediately if it will suit I shall leave this and get comfortable if possible before you get back you may be angry if you please but there certain traits of character that I do despice so cordially I cannot help shewing how much they shock me—
I have been to look at a lodging which was proposed to me on the other side the Street but it was gone otherwise I think I should have taken it the belong’d to Count Romanzof and the rent was 2500 R it is large and clean but not very elegant particularly the floors however it is out of the question and I must wait untill you come back as I am you must then do as you please and if your means continue to be as limitted I hope we shall find an opportunity of returning home—
I hope this News of Fort Erie is true and I have not so many doubts as you have our affairs seem to have taken a favourable turn and the frenzy of England is likely to prove more injurious to herself than to us let her beware She is not made to last for ever any more than Napolean was the Prussians who were thought so lightly by every body who had submitted to be trampled on when they were completely proved to the World what an exasperated Nation can do and I trust we are reserved to humble the little haughty nation who now appears to set the World at defiance—
There is a report in Town which I do not believe that Boston has capitulated this is exchange talk I imagine and only meant to wear off a little  strong impression which our War is  in this Country You can have no idea what an effect has been produced here by an article from the English papers in which they mention the taking of Tangiers and the manner in which they enroll and equip the Blacks with their hopes of what these Blacks will do against their masters this comes home here and is every body capable of understanding and feeling the consequences of such atrocious act
 Adieu Charles is much delighted with his letter the mistake in the date was owing to his having begun a letter had been partly written some time in his Book and which you must have received after in reply to your Kiss I will only say unless times are much changed the one I mentioned would be sufficient to content you It is long since I ceased to flatter myself and the manner of our last separation brought conviction—God Bless you believe ever affectionately yours
L. C. Adamsthe No of the House is 235
